Citation Nr: 1201934	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  99-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether vacatur of the March 31, 2011 Board of Veterans' Appeals decision that denied service connection for a tumor, diagnosed as a benign vascular neoplasm, to include as a result of exposure to herbicides, is warranted.

2.  Entitlement to service connection for a tumor, diagnosed as a benign vascular neoplasm, to include as a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to February 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Baltimore, Maryland that denied service connection for soft tissue sarcoma, including as a result of exposure to herbicides.  In a decision and remand dated in June 2009 the Board denied service connection for a soft tissue sarcoma on the basis that the Veteran did not have a soft tissue sarcoma, but severed the issue of service connection for a tumor, diagnosed as a benign vascular neoplasm, and remanded the latter claim for consideration in the first instance to avoid any prejudice to the Veteran.  In October 2009, the Board again remanded the Veteran's claim.

The Veteran testified before the undersigned Veterans Law Judge at a July 2003 hearing.


FINDINGS OF FACT

1.  On March 31, 2011, the Board issued a decision, which denied service connection for a tumor, diagnosed as a benign vascular neoplasm, to include as a result of exposure to herbicides. 

2.  The relaxed evidentiary standard of proof in 38 U.S.C.A. § 1154(b) for Veterans alleging incurrence or aggravation of injury or disease during combat service was not considered by the Board in its March 2011 decision. 
  
3.  The evidence does not show that it is at least as likely as not that the Veteran's tumor, diagnosed as a benign vascular neoplasm, is related to the Veteran's service, including exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for vacating the March 31, 2011 Board decision which denied the claim for entitlement to service connection for a tumor, diagnosed as a benign vascular neoplasm, to include as a result of exposure to herbicides, have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).  

2.  A tumor, diagnosed as a benign vascular neoplasm, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011). 

On March 31, 2011, the Board issued a decision which denied service connection for a tumor, diagnosed as a benign vascular neoplasm, to include as a result of exposure to herbicides.  The March 31, 2011 Board decision did not address the relaxed evidentiary standard of proof in 38 U.S.C.A. § 1154(b) for Veterans alleging incurrence or aggravation of injury or disease during combat service.  The contention had been raised on appeal.  This omission constitutes a denial of due process, as without addressing the Veteran's allegation, the Board decision did not contain adequate reasons or bases for its findings and conclusions on all material issues of fact and law presented in the record.    

In such circumstances, the Board may vacate an appellate decision upon an appellant's or his representative's request, or on its own motion.  38 C.F.R. § 20.904 (2011).  Such action is appropriate in this case.  

Accordingly, the March 31, 2011 Board decision that denied the claim for entitlement to service connection for a tumor, diagnosed as a benign vascular neoplasm, to include as a result of exposure to herbicides, is vacated.  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b).  The merit of the issue set forth above is considered de novo in the decision below. 

Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of this claim, the United States Court of Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in April 2001 that provided notice to the Veteran of the evidence and information that was necessary in order to substantiate a claim for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter requested that the Veteran submit any additional information or evidence in his possession that pertained to his claim.  A July 2006 letter informed the Veteran of the manner whereby VA assigns disability ratings and effective dates for service connected disabilities.  The Veteran's claims were thereafter readjudicated, most recently in a November 2010 supplemental statement of the case (SSOC).     

In addition to its duties to provide a claimant with various notices, VA also must make reasonable efforts to assist him or her with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, private treatment records, VA medical opinions, private medical opinions, lay statements, and a copy of the Veteran's testimony at his July 2003 hearing.  

In the October 2009 Board remand, the Board determined that, in order to comply with the duty to assist, VA needed to obtain a supplementary medical opinion addressing the etiology of the Veteran's tumor, insofar as prior VA opinions had addressed only the issue of whether the Veteran's tumor was a soft tissue sarcoma rather than the etiology of the benign vascular neoplasm with which the Veteran was actually diagnosed.  The requested opinion was obtained in January 2010 and associated with the claims file.  

For these reasons, the Board finds that the duty to assist was satisfied in this case.  Moreover, there was substantial compliance with the instructions that were set forth in the October 2009 Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also Dyment v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not required under Stegall when Board's remand instructions were substantially complied with). 

Service Connection

The Veteran contends that the tumor that was removed from his right leg in 1985, diagnosed as a benign vascular neoplasm, developed as a result of his service in Vietnam and his exposure to herbicides.  Specifically, the Veteran claims that while he was in Vietnam he developed boils on his arms and legs that became festering open wounds, including a particularly purulent boil on his right thigh for which he received medical treatment at a service hospital.  The Veteran claimed that the open wound was exposed to airborne herbicides and that this caused him to later develop a tumor at the site of the boil.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

With regard to claims alleging disability due to exposure to herbicides, a Veteran who served in active military, naval, or air service in Vietnam during the Vietnam era is presumed to have been exposed to a herbicide agent during such service, unless there is affirmative evidence that the Veteran was not exposed to any such agent during that service.  Service in Vietnam includes service in the waters offshore Vietnam and service in other locations if the conditions of service required the Veteran to perform duty in, or visit, Vietnam.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).  However, service in Vietnam does not include service that took place exclusively in the territorial waters offshore Vietnam, if the Veteran never set foot on land there.  See Haas v. Peake, 544 F.3d 1306, 1308-1309 (Fed. Cir. 2008), cert. den.  129 S.Ct. 1002 (2009).  If a Veteran was exposed to a herbicide agent, certain diseases listed at 38 C.F.R.§ 3.309(e) will be considered service connected even though there is no record of such disease in service.  These diseases do not include benign vascular neoplasm  38 C.F.R. § 3.309(e).  

VA determined that there is no positive association between exposure to herbicides and any condition other than those for which the Secretary specifically determined that a presumption of service connection is warranted.  See  59 Fed. Reg. 341-346 (1994), 61 Fed. Reg. 41442-41449, 57586-57589 (1996).  Notwithstanding the foregoing, a Veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown,  34 F.3d 1039, 1044 (Fed. Cir. 1994).

In this case, while exposure to herbicides is conceded, benign vascular neoplasm is not one of the disorders for which service connection is presumed in the case of exposed Veterans.  Therefore, in order for service connection to be established, it must be shown that it is at least as likely as not that the tumor, diagnosed as a benign vascular neoplasm, was incurred in, or caused or aggravated by, the Veteran's service.  

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  This provision does not establish a presumption of service connection.  Rather, it eases a combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155   (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

Service personnel records show that the Veteran received awards, including the Purple Heart, Combat Action Ribbon, and Naval Achievement Medal with Combat V, for meritorious service in support of combat operations in Vietnam.  Therefore, the Board concedes that the Veteran had combat exposure during service.  The Veteran alleges that as the result of direct combat with the enemy or participation in combat in the jungles of Vietnam, he developed boils on his arms and legs that became festering open wounds and were exposed to airborne herbicides.  Since festering boils can be consistent with the circumstances and conditions of combat in the jungle, the Board concedes that the Veteran developed festering boils on his arms and legs during service.  While the Veteran's military duties show that he likely had festering boils in service, in order to establish service connection, there still needs to be a medical nexus linking his current disability to the in-service boils on his arms and legs. 

The Veteran's service treatment records indicate that he was treated for boils on his legs and arms in service, including on his right thigh.  The diagnosis was recurrent furunculosis.  The Veteran was treated with antibiotics.  Sometimes the boils would become abscessed and would need to be drained.  The Veteran was instructed to have his dressings changed regularly.  In November 1968 it was noted that a lesion on the Veteran's right thigh was open and draining and that other sores were healing nicely.  The Veteran was advised to soak them daily, apply an antibacterial dressing, and take antibiotics.  A treatment note dated 9 days later indicated that the right thigh sore was much improved but would still need more time for healing.  The Veteran was given more antibiotics and it was noted that he could return to duty in 4 days.  The Veteran's separation examination does not note any problems with the Veteran's right thigh.  A birthmark on the right knee was noted as the only skin problem.

A VA examination in July 1970 noted that the Veteran reported receiving multiple shell fragment wounds to his right forearm and right thigh, but that there was no complaint of residuals from these injuries.  Examination revealed a normal gait and full motion and strength in the hips, lower extremities, and feet.  The Veteran was noted to have multiple superficial scars with no loss of underlying subcutaneous tissue or muscle tissue.  Several of these scars were on the Veteran's right thigh.

In June 1985 the Veteran reported increasing pain in the medial quadriceps for the past 9 months.  The patient's clinical history suggested a mass but none was found during surgery.  The treating physician suspected a benign infiltrating lesion, most likely angiolipomatous type.  Further surgical exploration was recommended.  Upon re-exploration an infiltrating hemangionoma involving the right medialis and anterior medius was found and resected.  

In July 1990 the Veteran returned for follow up with complaints of vague pain in his thigh while jogging three times per week.  It was noted that the Veteran had not been seen in over 4 years.  It was noted that there was a small nodule in the wound, at most 2 x 3 centimeters which might be contributing to his symptoms.  However, most likely his pain was related to jogging.  A computerized tomography (CT) scan was performed which showed no recurrence of the tumor.  

A letter from the Veteran's physician, E.L.M., dated in October 1991 indicated that the Veteran complained of right thigh pain in late 1983.  This was initially thought to be a strained muscle because the Veteran was jogging regularly.  The letter indicated that the Veteran reported that since he had furunculosis in the field he experienced chronic pain in the right thigh.  Several months after initial treatment, the Veteran continued to complain of pain in his right thigh.  In June 1985 he had exploratory surgery of the right thigh which revealed no masses.  Post operative review of the CT scans, clinical history, and complaints suggested possible AV shunting, and the Veteran's leg was re-explored and biopsied.  In July 1985 he underwent a second surgical intervention at which time he had a resection of the right vastus medialis by an infiltrating hemangionoma involving the medialis and the anterior medius.  The physician opined that the Veteran's complaints of chronic right thigh pain and the subsequent mass in the Veteran's right thigh were caused by the furunculosis that the Veteran experienced while he was in the military.  

In a letter dated in October 1991 the Veteran contended that he did seek care for his right thigh pain at a VA medical facility in 1970 but was not given treatment at that time.  

A VA examination in May 1992 indicated that the Veteran had a history of right thigh pain and had surgery in 1985 and 1986 for lesions.  He was seen at a Washington VA hospital and told that he did not have a recurrence of the lesion as the cause of his pain and no further treatment was given.  At that time the Veteran had multiple healed circular scars on his thigh and knee and a scar running on his anteromedial thigh from groin to knee that was healed and soft.  There were no palpable masses.  The Veteran was missing part of his distal rectus femoris and vastus medialis.  His gait was normal.  He complained of recurrent pain in the right thigh and loss of tissue in the right thigh.  Functional deficits were noted to be minimal unless the Veteran had recurrence of the original lesions which might require further surgery in the future.  No etiology for the Veteran's right thigh pain was set forth in that examination report. 

In a letter dated in January 1999 Dr. E.L.M. wrote another letter in which he reported that the Veteran was seen earlier that month with a chief complaint of itching lesions.  At that time, Dr. E.L.M. indicated that the tumor that was removed from the Veteran's leg was a sarcoma, not an infiltrating hemangionoma as he had originally stated in his October 1991 letter.  Dr. E.L.M. did not state the reason for the change in his diagnosis.  Dr. E.L.M. reported that all of the Veteran's current medical problems, which included the sarcoma of the right leg, were due to "Agent Orange and exposure to constant moisture and other inhumane conditions."  

In April 1998 the Veteran submitted another letter in which he indicated that his right thigh gave him no problems until he developed jungle rot in service.  He reported that at one time the sores were so severe that they caused him to be transported from field duty to the rear for treatment because the corpsman in the field was fearful that the Veteran would lose his leg if it went untreated for long.  He reported that he experienced pain in his right thigh since that time and that he informed the examiner who performed the July 1970 examination of his right thigh pain but that the physician failed to document this.  The Veteran suspected that Agent Orange possibly infiltrated his body through the open skin on his thigh causing his tumor and various other medical problems.  

When the Veteran was seen for inclusion into the Agent Orange registry in June 1997 he complained of several muscle and joint pains, including the left knee and low back pain.  He also noted problems with his right thumb and rashes.  There was no mention of any problem with the right thigh at that time.

On his VA Form 9 dated in November 1999 the Veteran again reiterated that he was sure he mentioned his right thigh pain to the VA examiner in 1970 and that he believed the grant of service connection for furunculosis scars in 1970 encompassed his claim for service connection for the tumor that later developed in his right thigh.  He reiterated that he believed this occurred due to his exposure to Agent Orange. 

In May 2000 Dr. E.A.R. opined that it was probable that the tumor in the Veteran's leg was a result of his "exposure in Vietnam" and that the pain in his thigh was the result of the tumor.  Dr. E.A.R. did not provide any rationale for his conclusions.
  
In July 2002 the Veteran was examined by VA with respect to his right thigh.  At that time, the Veteran reported that he noticed increased right thigh pain in 1985.  He had surgery for what he termed a sarcoma.  Along with this, part of the right thigh muscle was excised.  Over the years he had recurrent right thigh pain. 

Examination of the right thigh showed an approximately 14 inch long vertical surgical scar with a transverse on most of the medial aspect of the right thigh.  There was no tenderness to palpation and no swelling.  The Veteran had a depression and the medial lower thigh with obvious loss of some quadriceps muscle and tissue.  Most of the quadriceps muscle was intact.  He had good strength and flexion of his right thigh versus hand resistance.  No pain, weakness, fatigability, or incoordination was noted.  

The examiner diagnosed right flank pain status post resection of a sarcoma in 1985.

In July 2003 the Veteran testified that he believed that walking through fields with open sores on his legs caused his tumor.  

In August 2005 a VA examiner opined that it might be necessary for a pathologist to view the slides of the tumor that was removed from the Veteran's right thigh to determine whether or not it was a sarcoma.  The Veteran still reported pain in the right leg.  The examiner did not set forth an opinion as to whether this was related to the Veteran's service.  

In February 2006 a VA examiner opined that the original pathology report would set forth what type of tumor that the Veteran had. 

In May 2006 the Veteran reiterated that he believed his right thigh problem originated in Vietnam.  

In September 2006 another VA examination report indicated that the examiner was unable to determine whether the Veteran's right thigh tumor was related to his service.  In May 2007 this was reiterated by a VA examiner. 

In September 2008 the Veteran wrote another letter in which he contended that his claim for service connection for scars on his right thigh encompassed his present claim for a tumor that was removed from his right thigh muscle.  He also reiterated  that he believed that his thigh tumor was related to Agent Orange. 

In March 2009 a VA pathologist reviewed the pathology report dated in July 1985 and determined that the diagnosis was a benign vascular neoplasm and debate exists as to whether this is congenital or acquired.  The clinical history was also consistent with the diagnosis of an intramuscular hemangionoma.  Other names used to describe this entity were infiltrating angiolipoma of muscle or benign mesenchymoma.  These lesions can recur locally, especially if not completely excised.  The lesion does not metastasize.  In the differential diagnosis is a soft tissue angiosarcoma, and generally these are aggressive lesions with about 50 percent mortality at one year.  These lesions have a high grade cellular atypia, and according to an authoritative text, tend to have a more epitheliod appearance.  He concluded that the pathology report did not indicate that the lesion removed in 1985 was a sarcoma.  

In August 2009 a VA examiner opined that there was no reason to doubt the pathologist's conclusion that the lesion was not a soft tissue sarcoma.  

In January 2010 a VA examiner reviewed the claims file and opined that it was not at least as likely as not that the Veteran's diagnosed condition, which was not a soft  tissue sarcoma, was related to any in-service skin pathology such as furunculosis or was otherwise related to the Veteran's active duty, to include as due to herbicide exposure.

In December 2010 the Veteran submitted a letter reiterating the same contentions that he had made previously.  He also submitted a letter from his wife, who stated that she is a registered nurse.  She wrote that her husband had pain in his right thigh before they were married.  She contended that her husband sought treatment for right thigh pain from VA at that time but was denied treatment.  She opined that while the Veteran's furunculosis lesions were open and weeping, he developed a secondary infection which caused his tumor.  She opined that her husband's tumor was related to his service in Vietnam.  

The Board finds that the Veteran's stated history of continuous right thigh pain since service is not credible given that, despite his assertions in connection with his current claim, and the statement of his wife, it is documented in the claims file that he did not in fact report any thigh pain at his VA examination in July 1970, that he reported pain that had onset only 9 months previously in June 1985, and that he then went without complaint for over 4 years until he sought treatment for thigh pain that was most likely related to jogging in 1990.  

The Board further finds that the VA examiner's opinion, which was rendered after review of the claims file including all of the Veteran's private and VA medical records, is more probative than those of Dr. E.L.M., Dr. E.A.R., and the Veteran's wife.

The Board notes that Dr. E.L.M.'s opinion relies in part on the Veteran's complaints of longstanding right thigh pain while the facts of this case demonstrate that the Veteran's right thigh pain did not have its onset until more than 10 years after his service.  Moreover, it is noted that while Dr. E.L.M. first diagnosed an infiltrating hemangionoma of the right thigh, he later changed his diagnosis to a sarcoma and opined that this was related to Agent Orange rather than furunculosis, which is a skin condition.  The difference in the diagnoses and etiologies set forth in Dr. E.L.M.'s two letters limits their probative value insofar as it suggests that Dr. E.L.M. was unclear as to what type of tumor the Veteran had, without which knowledge he could not provide a reliable opinion on whether it was related to the Veteran's service.  No particular medical basis or reasoning is provided as to either conclusion, and thus they are not considered particularly probative.

Dr. E.A.R.'s opinion is likewise given little probative value insofar as he did not indicate what, if any, materials he reviewed prior to forming his opinion that the Veteran's tumor was related to unidentified "exposures" in service.  He did not set forth the type of tumor or the type of exposure that allegedly caused the tumor.  He did not provide any rationale for his opinion that the Veteran's tumor was related to his service.

Finally, the opinion of the Veteran's wife likewise relies on the Veteran's report that his right thigh problems existed continuously since service, which the Board has found not to be the case.  Additionally, while she reasoned that an infection caused the Veteran's tumor, she did not identify any mechanism through which a skin infection could cause a tumor.  In contrast, the VA examiner specifically noted that the Veteran's tumor was not caused by furunculosis or any other skin pathology.

The Board acknowledges the sincerity of the Veteran's belief that his right thigh tumor was caused by something that occurred during his service.  However, the etiology of a benign vascular neoplasm is not information which is within the competence of an ordinary layperson.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

The Board's March 31, 2011 decision that denied the claim for entitlement to service connection for a tumor, diagnosed as a benign vascular neoplasm, to include as a result of exposure to herbicides, is vacated.  

Service connection for a tumor, diagnosed as a benign vascular neoplasm, to include as a result of exposure to herbicides, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


